UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 333-136448 333-128160-01 33-99736-01 333-3526-01 333-39365-01 333-61394-01 TANGER PROPERTIES LIMITED PARTNERSHIP (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1822494 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ý Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 1 TANGER PROPERTIES LIMITED PARTNERSHIP Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of March 31, 2008 and December 31, 2007 3 Consolidated Statements of Operations - for the three months ended March 31, 2008 and 2007 4 Consolidated Statements of Cash Flows - for the three months ended March 31, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 27 Item 4.Controls and Procedures 27 Part II. Other Information Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 28 Signatures 28 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March31, December31, 2008 2007 ASSETS: Rental property Land $ 130,077 $ 130,075 Buildings, improvements and fixtures 1,127,956 1,104,459 Construction in progress 53,036 52,603 1,311,069 1,287,137 Accumulated depreciation (323,520 ) (312,638 ) Rental property, net 987,549 974,499 Cash and cash equivalents 2,251 2,393 Investments in unconsolidated joint ventures 9,193 10,695 Deferred charges, net 42,302 44,804 Other assets 31,489 27,587 Total assets $ 1,072,784 $ 1,059,978 LIABILITIES AND PARTNERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $740 and $759, respectively) $ 398,760 $ 498,741 Mortgages payable (including a debt premium of $438 and $1,046, respectively) 172,121 173,724 Unsecured lines of credit 156,900 33,880 727,781 706,345 Construction trade payables 23,780 23,813 Accounts payable and accrued expenses 53,944 46,883 Total liabilities 805,505 777,041 Commitments Partners’ equity General partner (30 ) 24 Limited partners 285,106 290,430 Accumulated other comprehensive loss (17,797 ) (7,517 ) Total partners’ equity 267,279 282,937 Total liabilities and partners’ equity $ 1,072,784 $ 1,059,978 The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit data) (Unaudited) Three Months Ended March31, 2008 2007 Revenues Base rentals $ 37,232 $ 35,089 Percentage rentals 1,178 1,467 Expense reimbursements 17,478 15,013 Other income 1,388 1,498 Total revenues 57,276 53,067 Expenses Property operating 19,219 16,913 General and administrative 5,271 4,277 Depreciation and amortization 15,583 18,439 Total expenses 40,073 39,629 Operating income 17,203 13,438 Interest expense 9,548 10,056 Income before equity in earnings of unconsolidated joint ventures and discontinued operations 7,655 3,382 Equity in earnings of unconsolidated joint ventures 394 235 Income from continuing operations 8,049 3,617 Discontinued operations 34 Net income 8,049 3,651 Preferred unit distributions (1,406 ) (1,406 ) Net income available to common unitholders 6,643 2,245 Income allocated to limited partners 6,589 2,227 Income allocated to general partner $ 54 $ 18 Basic earnings per common unit: Income from continuing operations $ .36 $ .12 Net income $ .36 $ .12 Diluted earnings per common unit: Income from continuing operations $ .36 $ .12 Net income $ .36 $ .12 Distributions paid per common unit $ .72 $ .68 The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, 2008 2007 OPERATING ACTIVITIES Net income $ 8,049 $ 3,651 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including discontinued operations) 15,583 18,487 Amortization of deferred financing costs 379 418 Equity in earnings of unconsolidated joint ventures (394 ) (235 ) Compensation expense related to restricted shares and options granted 1,224 831 Amortization of debt premiums and discount, net (657 ) (630 ) Distributions received from unconsolidated joint ventures 885 525 Amortization of above/(below) market rent rate adjustment, net 105 (364 ) Straight-line base rent adjustment (789 ) (714 ) Increase (decrease) due to changes in: Other assets (3,385 ) 2,952 Accounts payable and accrued expenses (3,394 ) (2,224 ) Net cash provided by operating activities 17,606 22,697 INVESTING ACTIVITIES Additions to rental property (24,897 ) (14,855 ) Additions to deferred lease costs (1,104 ) (647 ) Net cash used in investing activities (26,001 ) (15,502 ) FINANCING ACTIVITIES Cash distributions (14,872 ) (14,023 ) Net proceeds from debt issuances 180,820 4,850 Repayments of debt (158,795 ) (5,814 ) Proceeds from tax incentive financing 1,449 1,851 Additions to deferred financing costs (571 ) Proceeds from exercise of options 222 788 Net cash provided by (used in) financing activities 8,253 (12,348 ) Net decrease in cash and cash equivalents (142 ) (5,153 ) Cash and cash equivalents, beginning of period 2,393 8,413 Cash and cash equivalents, end of period $ 2,251 $ 3,260 The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER PROPERTIES LIMITED PARTNERSHIP AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Properties Limited Partnership and subsidiaries, a North Carolina limited partnership, focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.We are one of the largest owners and operators of factory outlet centers in the United States.As of March 31, 2008, we owned and operated 29 outlet centers with a total gross leasable area of approximately 8.4 million square feet.These factory outlet centers were 95% occupied. We also operated two outlet centers in which we owned a 50% interest with a gross leaseable area of approximately 667,000 square feet, We are controlled by Tanger Factory Outlet Centers, Inc. and subsidiaries, a fully-integrated, self-administered and self-managed real estate investment trust, or REIT.The Company owns the majority of the units of partnership interest issued by the Operating Partnership, which we refer to as units, through its two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The remaining units are held by the Tanger family through its ownership of the Tanger Family Limited Partnership.Stanley K. Tanger, the Company’s Chairman of the Board and Chief Executive Officer, is the sole general partner of Tanger Family Limited Partnership.Unless the context indicates otherwise, the term “Operating Partnership” refers to Tanger Properties Limited Partnership and subsidiaries and the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries.The terms “we”, “our” and “us” refer to the Operating Partnership or the Operating Partnership and the Company together, as the text requires. 2. Basis of Presentation Our unaudited consolidated financial statements have been prepared pursuant to accounting principles generally accepted in the United States of America and should be read in conjunction with the consolidated financial statements and notes thereto of our Annual Report on Form 10-K for the year ended December 31, 2007.The December 31, 2007 balance sheet data was derived from audited financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the Securities and Exchange Commission’s ("SEC") rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. The accompanying unaudited consolidated financial statements include our accounts and our wholly-owned subsidiaries and reflect, in the opinion of management, all adjustments necessary for a fair presentation of the interim consolidated financial statements.All such adjustments are of a normal and recurring nature.Intercompany balances and transactions have been eliminated in consolidation. Investments in real estate joint ventures that represent non-controlling ownership interests are accounted for using the equity method of accounting. These investments are recorded initially at cost and subsequently adjusted for our equity in the venture's net income (loss) and cash contributions and distributions. 6 3. Development of Rental Properties Washington County, Pennsylvania We continued the development, construction and leasing of our site located south of Pittsburgh, Pennsylvania in Washington County.Tax incentive financing bonds were issued relating to the Washington County, PA project and we expect to receive net proceeds of approximately $16.8 million as we incur qualifying expenditures during construction of the center.As of March 31, 2008, we had received funding for qualified expenditures submitted totaling $9.1 million.We currently expect to open the first phase of the center, containing approximately 370,000 square feet, during the third quarter of 2008. Expansions at Existing Centers During March of 2008, we continued our expansion at the center located in Barstow, California.As of March 31, 2008, approximately 43,000 square feet in the 62,000 square foot expansion had opened.We expect the remainder of the expansion feet to open in the second quarter of 2008. Commitments to complete construction of the Washington County development, Barstow expansion, Myrtle Beach Hwy 501, South Carolina; Gonzales, Louisiana and Foley, Alabama center renovations and other capital expenditure requirements amounted to approximately $46.7 million at March 31, 2008.Commitments for construction represent only those costs contractually required to be paid by us. Interest costs capitalized during the three months ended March 31, 2008 and 2007 amounted to $498,000 and $254,000, respectively. 4. Investments in Unconsolidated Real Estate Joint Ventures Our investments in unconsolidated real estate joint ventures as of March 31, 2008 and December 31, 2007 aggregated $9.2 million and $10.7 million, respectively.We have evaluated the accounting treatment for each of the joint ventures under the guidance of FIN 46R and have concluded based on the current facts and circumstances that the equity method of accounting should be used to account for the individual joint ventures.We are members of the following unconsolidated real estate joint ventures: Joint Venture Our Ownership % Carrying Value as of March 31, 2008 (in millions) Carrying Value as of December 31, 2007 (in millions) Project Location Myrtle Beach Hwy 17 50% $0.3 $0.9 Myrtle Beach, South Carolina Wisconsin Dells 50% $5.7 $6.0 Wisconsin Dells, Wisconsin Deer Park 33% $3.2 $3.8 Deer Park, New York 7 Our Myrtle Beach Hwy 17 and Wisconsin Dells joint ventures are not considered variable interest entities.Our Deer Park joint venture is a variable interest entity but we are not considered the primary beneficiary.These investments are recorded initially at cost and subsequently adjusted for our equity in the venture’s net income (loss) and cash contributions and distributions.Our investments in real estate joint ventures are reduced by 50% of the profits earned for leasing and development services we provided to the Myrtle Beach Hwy 17 and Wisconsin Dells joint ventures.The following management and marketing fees were recognized from services provided to Myrtle Beach Hwy 17 and Wisconsin Dells (in thousands): Three months ended March 31, 2008 2007 Fee: Management and leasing $ 227 $246 Marketing 34 29 Total Fees $ 261 $275 Our carrying value of investments in unconsolidated joint ventures differs from our share of the assets reported in the “Summary Balance Sheets – Unconsolidated Joint Ventures” shown below due to adjustments to the book basis, including intercompany profits on sales of services that are capitalized by the unconsolidated joint ventures. The differences in basis are amortized over the various useful lives of the related assets. Deer Park In October 2003, we established the Deer Park joint venture to develop and own a Tanger Outlet center in Deer Park, New York. Construction has begun on the initial phase that will contain approximately 682,000 square feet including a 32,000 square foot Neiman Marcus Last Call store, which will be the first and only one on Long Island. Other tenants will include Anne Klein, Banana Republic, BCBG, Christmas Tree Shops, Eddie Bauer, Reebok, New York Sports Club and many more.Regal Cinemas has also leased 71,000 square feet for a 16-screen Cineplex, one of the few state of the art cineplexes on Long Island.We currently expect the project will be delivered in the second quarter, with stores opening in September and October of 2008.Upon completion of the project, the shopping center will contain over 800,000 square feet. In May 2007, the joint venture closed on a $284.0 million construction loan for the project, arranged by Bank of America with a weighted average interest rate of 30 day LIBOR plus 1.49%.Over the life of the loan, if certain criteria are met, the weighted average interest rate can decrease to 30 day LIBOR plus 1.23%.The loan, which had a balance as of March 31, 2008 of $112.2 million, is originally scheduled to mature in May 2010 with a one year extension option at that date. The loan is collateralized by the property as well as joint and several guarantees by all three venture partners.The joint venture entered into two interest rate swap agreements during June 2007.The first swap is for a notional amount of $49.0 million and the second is a forward starting interest rate swap agreement with escalating notional amounts that totaled $46.9 million as of March 31, 2008.The notional amount of the forward starting interest rate swap agreement will total $121.0 million by November 1, 2008.The agreements expire on June 1, 2009.These swaps will effectively change the rate of interest on up to $170.0 million of variable rate construction debt to a fixed rate of 6.75%. 8 Condensed combined summary financial information of joint ventures accounted for using the equity method is as follows (in thousands): Summary Balance Sheets – Unconsolidated Joint Ventures As of March 31, 2008 As of December 31, 2007 Assets: Investment properties at cost, net $70,541 $71,022 Construction in progress 134,756 103,568 Cash and cash equivalents 2,708 2,282 Deferred charges, net 2,157 2,092 Other assets 8,613 8,425 Total assets $218,775 $187,389 Liabilities and Owners’ Equity: Mortgages payable $173,249 $148,321 Construction trade payables 20,736 13,052 Accounts payable and other liabilities (1) 9,281 6,377 Total liabilities 203,266 167,750 Owners’ equity (1) 15,509 19,639 Total liabilities and owners’ equity $218,775 $187,389 (1) Includes the fair value of interest rate swap agreements at Deer Park and Myrtle Beach Hwy 17 totaling $7.2 million and $4.0 million as of March 31, 2008 and December 31, 2007, respectively, recorded as an increase in accounts payable and other liabilities and a reduction of owners’ equity in other comprehensive income. Summary Statement of Operations Three months ended March 31, – Unconsolidated Joint Ventures 2008 2007 Revenues $4,757 $4,636 Expenses: Property operating 1,802 1,764 General and administrative 19 42 Depreciation and amortization 1,345 1,357 Total expenses 3,166 3,163 Operating income 1,591 1,473 Interest expense 840 1,056 Net income $751 $417 Tanger Properties Limited Partnership’s share of: Net income $394 $235 Depreciation (real estate related) $652 $654 9 5.Disposition of Properties 2007 Transactions In October 2007, we completed the sale of our property in Boaz, Alabama.Net proceeds received from the sale of the property were approximately $2.0 million.Below is a summary of the results of operations for the Boaz, Alabama property sold during the third quarter of 2007 (in thousands): Three Months Ended Summary Statements of Operations – Disposed March31, Properties Included in Discontinued Operations 2008 2007 Revenues: Base rentals $ $ 138 Percentage rentals 1 Expense reimbursements 32 Other income 3 Total revenues 174 Expenses: Property operating 92 Depreciation and amortization 48 Total expenses 140 Discontinued operations $ $ 34 6. Debt During the first quarter of 2008, we increased the maximum availability under our existing unsecured credit facilities by $125.0 million, bringing our total availability to $325.0 million.The terms of the increases are identical to those included within the existing unsecured credit facilities with the current borrowing rate ranging from LIBOR plus 75 basis points to LIBOR plus 85 basis points. On February 15, 2008, our $100.0 million, 9.125% unsecured senior notes matured.We repaid these notes with amounts available under our unsecured lines of credit.On July 10, 2008, our only remaining mortgage loan with a principal balance of $171.7 million and bearing interest at a coupon rate of 6.59% will become payable at our option.Because the mortgage was assumed as part of an acquisition of a portfolio of outlet centers, the debt was recorded at its fair value and carries an effective interest rate of 5.18%.On the optional payment date, we can repay the loan in full, or we can continue to make monthly payments on the loan at a revised interest rate of 8.59%.We can then repay the loan in full on any monthly payment date without penalty.The final maturity date on the loan is July 10, 2028.We are currently analyzing our various options with respect to refinancing this mortgage. 10 7. Other Comprehensive Income Total comprehensive income is as follows (in thousands): Three months ended March 31, 2008 2007 Net income $ 8,049 $ 3,651 Other comprehensive loss: Reclassification adjustment for amortization of gain on settlement of US treasury rate lock included in net income (68 ) (64 ) Change in fair value of treasury rate locks (9,006 ) (955 ) Change in fair value of our portion of unconsolidated joint ventures (1,206 ) (84 ) Other comprehensive loss (10,280 ) (1,103 ) Total comprehensive income (loss) $ (2,231 ) $ 2,548 8.Unit-Based Compensation During the first quarter of 2008, the Company’s Board of Directors approved the grant of 190,000 restricted Company common shares to the Company’s independent directors and all of the Company’s officers.The Company receives one common unit from the Operating Partnership for every two restricted shares issued by the Company.The restricted Company common shares granted to the Company’s independent directors vest ratably over a three year period.
